DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 5/21/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner acknowledges preliminary amendment of specification dated 5/21/2019.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because cylindrical jacket 14 (PGPUB of instant specification: para 76, 78) is not shown clearly around the crucible 10 (Fig 1-10).  Para 76 of instant specification further states the crucible has a bottom 12 (Fig 1-10).  The bottom and crucible are drawn by rectangle as the crucible 10.  Therefore, the drawings do not show the cylindrical jacket, since both numerals 10 and 14 cannot show the same thing.  Examiner suggest a separate rectangle around/outside the crucible as a cylindrical jacket and annotate throughout the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
Claims 10 and 11 recite “a temperature program” without reciting where it’s stored.  A program can be stored in a transitory or non-transitory medium.  A transitory medium is not directed to statutory subject matter.  Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschner (6,860,632) in view of Danley (3,233,458).
Regarding claims 1 and 10, Groeschner teaches a measuring arrangement/method for a thermal analysis of a sample, having:
a crucible for storing a sample in the crucible (material holder: 10 Fig 1-4; col 7 lines 59-65),
a sensor for measuring a sample temperature of the sample when the crucibles is arranged on the sensor (sensors are arranged below on 20: col 8 lines 3-10), 
a washer arrangement (intermediate housing member 46: Fig 4), which is inserted between the crucible and the sensor (sensors are arranged below: col 8 lines 3-10) and which has a first layer (46, 20 Fig 4), which contacts the crucible of a first material and a second layer, which contacts the sensor, of a second material, which differs from the first material.  Goeschner further teaches heating and a differential scanning calorimeter (col 1 lines 16-20).  In differentially scanning calorimeter, samples are heated to a known temperature to measure it thermal property.
	However, Groeschner does not teach the washer having a second layer of a second material, which differs from the first material, contacts the sensor.
	Danley teaches discs with different layers of having different material (32 Fig 1; col 4 lines 45-52).


With respect to claim 2, Groeschner teaches a single washer (intermediate housing member 46: Fig 4).
However, Groeschner does not teach the washer arrangement has a first washer forming the first layer and, separately therefrom, a second washer forming the second layer.
Danley teaches the washer/disc arrangement has a first washer/disc forming the first layer (40 Fig 1; col 4 lines 45-52) and, separately therefrom, a second washer/disc forming the second layer (32 Fig 1; col 4 lines 45-52).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include disc with different layer material as taught by Danley for improved signal efficiency.  

Regarding claim 3, Groeschner teaches single washer (intermediate housing member 46: Fig 4).
However, Groeschner does not teach the washer arrangement is a composite washer, which includes the first layer and the second layer so as to be connected to one another.  

Danley teaches the washer/disc arrangement is a composite washer, which includes the first layer and the second layer so as to be connected to one another. (35, 25, 40, 30, 31 Fig 1; col 4 lines 45-52).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include disc with different layer material as taught by Danley for improved signal efficiency.  In regards to composite, as claimed, Danley teaches forming the disc arrangement from multiple components and making an integral single component would have been obvious for PHOSITA to try as an engineering choice.

	With respect to claims 4 and 12, Groeschner does not teach a lateral expansion of the first layer is smaller than a lateral expansion of the second layer in the washer arrangement.
Danley teaches the washer/disc arrangement with multiple disc having different material having different thickness (35, 25, 40, 30, 31 Fig 1; col 4 lines 45-52) and materials have physical expansion due to temperature (thermal expansion).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include disc with different layer material as taught by Danley for improved signal efficiency.  

Regardings claim 8 and 16, Groeschner teaches the first material or the second material is a metal or a metal alloy (intermediate housing member: noble metal and their alloys: col 8 lines 50-55).  

Claims 5, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschner (6,860,632) in view of Danley (3,233,458) as applied to claim 1, further in view of Datta (2010/0035024).
	Regarding claim 5, 13, the combination (Groeschner modified by Danley) does not teach the first layer is embedded on a top side of the second layer in the washer arrangement.
	Datta teaches forming different layers onto a ceramic disc by vapor deposition (para 43).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to form the layers onto a single disc as taught by Dutta for ease of manufacturing.  Furthermore, forming layers by deposition is known to PHOSITA at the time of invention was made. 

With respect to claims 9 and 17, the combination does not teach the second material or the first material is a ceramic material, in particular a ceramic material on the basis of Al203or Y203.  
Datta teaches the second material or the first material is a ceramic material, in particular a ceramic material on the basis of Al203 (para 4, 32).
.  

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschner (6,860,632) in view of Danley (3,233,458) as applied to claim 1, further in view of Hentze (4,368,991).
	Regarding claims 6, and 14, the combination (Groeschner modified by Danley) does not teach the first layer protrudes beyond the second layer towards the top in the washer arrangement.  Groeschner teaches a washer arrangement (intermediate housing member 46: Fig 4) with different layers.
	Hentze teaches a protrusion at the bottom of metal cylinders (11 Fig 1a).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a protrusion as taught by Hentze for securing the washer.
With respect to claims 7, and 15, the combination does not teach a top side of the sensor has a sensor edge protruding upwards or a different edge limitation and a centering of the washer arrangement on the sensor is thereby realized by means of positive connection.   Groeschner teaches a sensor for measuring a sample temperature of the sample when the crucibles is arranged on the sensor (sensors are arranged below on 20: col 8 lines 3-10), 
Hentze teaches a top side of the sensor has a sensor edge protruding upwards or a different edge limitation and a centering of the washer arrangement on the sensor is thereby realized by means of positive connection (a protrusion and a recess at the bottom of metal cylinders 11 Fig 1a).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a protrusion as taught by Hentze for securing the washer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschner (6,860,632) in view of Danley (3,233,458) as applied to claim 10, further in view of Norem et al. (3,732,722 hereinafter Norem).
	Regarding claim 11, the combination (Groeschner modified by Danley) does not teach does not the chamber temperature has a maximum value of at least 500°C.  Goeschner further teaches heating and a differential scanning calorimeter (col 1 lines 16-20).  In differentially scanning calorimeter, samples are heated to a known temperature to measure it thermal property.
Norem teaches the chamber temperature has a maximum value of at least 500°C (col 7 lines 15-20).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to operate the chamber at least 500 degrees as taught by Norem for extended operation of calorimeter. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855